Citation Nr: 1214477	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-36 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right foot condition, to include plantar fasciitis and a calcaneal spur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to June 1992, and from June 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  See Notice of Disagreement, May 2009 (albeit the Board acknowledges that it references a later May 2009 rating decision).


FINDING OF FACT

The Veteran is shown by a preponderance of the evidence of record to have a right foot condition, to include plantar fasciitis and a calcaneal spur, that is related to service.


CONCLUSION OF LAW

Service connection for a right foot condition, to include plantar fasciitis and a calcaneal spur, is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a right foot condition, to include plantar fasciitis and a calcaneal spur, is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability. 38 C.F.R. § 3.310 (2011).

The Veteran served on active duty from June 1986 to June 1992, and from June 2007 to June 2008.  She claims that she has a right foot condition, to include plantar fasciitis and a calcaneal spur, that had its onset during her second period of service (although she did also testify to experiencing right foot problems in August 1989 during her first period of service), and that she has experienced continued symptomatology since service.  See Transcript at 2.  In the alternative, the Board acknowledges that she has attributed her right foot condition to favoring her right side as a result of her service-connected left ankle disability.  See, DRO Hearing Transcript at 3-4; see also Statements, Veteran, C.T., M.B., and E.P. (all registered nurses), September 2010.

Recent VA treatment records show diagnoses of plantar fasciitis of the right foot and a right heel calcaneal spur.  See VA Treatment Records, March 2009, January 2009, November 2008, October 2008, August 2008.  In addition, an August 2008 general VA examination report reflects a diagnosis of a right calcaneal spur based on x-ray findings.  Clearly, therefore, the Veteran has a current right foot condition, to include plantar fasciitis with a calcaneal spur.

The Board will now address whether the Veteran's right foot condition, to include plantar fasciitis with a calcaneal spur, is related to service or service-connected disability.

With regard to the Veteran's plantar fasciitis in particular, the Board notes that a February 2008 service treatment record includes a diagnosis of plantar fasciitis.

As noted above, the Veteran separated from service in June 2008, and shortly thereafter, VA treatment records from January and March 2009 show treatment for diagnosed right foot plantar fasciitis.  Specifically, the January 2009 VA treatment record reflects that the Veteran reported a history of injuring her left ankle in March 2008 while serving as a surgical nurse in Iraq, she complained of experiencing pain over the plantar aspect of her right foot, and a diagnosis of right plantar fasciitis was recorded (albeit the diagnosis was noted as secondary to pes planus and a plan was noted for the Veteran to be fitted for orthotics to treat her flatfoot).

As shown above, the Veteran was diagnosed with plantar fasciitis in service in February 2008, she separated from service in June 2008, and, shortly thereafter, VA treatment records dated in January 2009 and March 2009 reflect that she has been followed for diagnosed plantar fasciitis.  In addition, as noted above, the Veteran asserts that her right foot condition had its onset in service and has continued since service.  The Board notes that the Veteran is a registered surgical nurse, such that her statements regarding the etiology of her claimed right foot condition constitute medical evidence as opposed to merely lay evidence.  See, e.g., April 2001 Medical Waiver Determination; DRO Hearing Transcript at 3.  While the Board acknowledges that in January 2009, a VA podiatrist found that the Veteran's diagnosed plantar fasciitis was secondary to pes planus, the Board notes that such a notation does not conflict with the Veteran's statements regarding her right foot condition having its onset in service and continuing since service, and the Board further notes that it has no reason to find the Veteran's statements to be not competent or credible.  Also, while the Board acknowledges that plantar fasciitis was not found on the general VA examination in August 2008, the Board nevertheless finds that fact to be outweighed by the above discussed medical evidence of record, including the Veteran's statements.  

In addition, as noted above, about two months post-service, the Veteran was provided with an August 2008 general VA examination that found that a "very small plantar calcaneal spur" on x-ray of the right foot.  A diagnosis of right calcaneal spur was recorded.  The Board notes, however, that no etiology opinion was provided in the VA examiner's report.  At the same time, as noted above, the Veteran is a registered nurse, and she opined at the DRO hearing that her calcaneal spur is related to her plantar fasciitis.  See Transcript at 5.  Also, as discussed above, the Veteran asserts that her right foot condition had its onset in service and has continued since service.  Again, the Board notes that there is no reason for the Board to find the Veteran's statements regarding her right foot condition having its onset in service and continuing since service to be not competent or credible, or her opinion relating her calcaneal spur to her plantar fasciitis (as secondary).  

The Board adds that service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if manifested to a degree of 10 percent or more within one year from the date of separation from service unless clearly attributable to intercurrent causes.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  "According to the M21-1MR, the formation of a spur, also known as an osteophyte, is a diagnostic symptom of degenerative arthritis."  See Ayers v. Nicholson, 24 Vet. App. 359 (2007) (citing M21-1MR, Part III, Ch. 4, Section A, p. 14).  In this case, there is evidence of a diagnosed calcaneal spur within one year of separation, and there is no evidence of any intercurrent cause (in fact, the Veteran testified at the DRO hearing that there was no intercurrent cause).  While there are also several documented subjective complaints of pain and objective evidence of tenderness, the Board notes, however, that there is no objective evidence addressing range of motion so as to provide for consideration of whether her symptoms meet the minimum, 10 percent rating requirements of Diagnostic Code 5003 so as to allow for presumptive service connection.  See also 38 C.F.R. § 4.59 (2011).  Because service connection is nevertheless being granted herein, however, the Board finds that a remand to obtain range of motion is not necessary to make a decision on the Veteran's claim.

Therefore, in light of the medical evidence of record establishing that the Veteran was diagnosed with right foot plantar fasciitis in service in February 2008 and shortly after service in January 2009, her diagnosed right calcaneal spur shortly after service per the August 2008 VA examination, and in light of the Veteran's statements regarding her right foot condition having its onset in service and continuing since service, as well as her opinion that her right calcaneal spur is related to her plantar fasciitis, all of which statements the Board finds to be credible and competent, the Board finds that the preponderance of the evidence is in favor of granting service connection for a right foot condition, to include plantar fasciitis and a right calcaneal spur.


ORDER

Entitlement to a right foot condition, to include plantar fasciitis and a calcaneal spur, is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


